Mr. Presiding Justice Baker delivered the opinion of the court. 2. Fraud, § 113*—proof by circumstantial evidence. Fraud may be proved by circumstantial evidence as well as direct evidence; but there must be shown by a preponderance of the evidence inculpatory facts from which a legitimate inference of fraudulent intent may be drawn. 3. Fraud, § 26*—when misrepresentations concerning a business not actionable. Misrepresentations as to value, probable future business or earnings are not actionable.